DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-14 are pending.
Claim Objections
Claims 1, 4, 11, 12, 14 are objected to because of the following informalities:
In lines 5, 6, 9 of claim 1, “the first part” should be corrected to --the first metal part-- as is how the limitation is defined within the claims.
In lines 4, 5 of claim 4, “the first part” should be corrected to --the first metal part-- as is how the limitation is defined within the claims.
In line 2 of claim 11, “the first part” should be corrected to --the first metal part-- as is how the limitation is defined within the claims.
In line 2 of claim 11, “the teeth” should be corrected to --the plurality of teeth-- as is how the limitation is defined within the claims.
In line 2 of claim 12, “the teeth” should be corrected to --the plurality of teeth-- as is how the limitation is defined within the claims.
In line 2 of claim 12, “the first part” should be corrected to --the first metal part-- as is how the limitation is defined within the claims.
In line 2 of claim 14, “the first part” should be corrected to --the first metal part-- as is how the limitation is defined within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a plurality of teeth” in line 5, “two adjacent teeth” in line 6, “the teeth” in lines 7 and 12, and “adjacent teeth” in line 11. Being that a plurality of teeth are first defined within the claim, it is unclear from the claim as to whether two adjacent teeth in line 6, the teeth within lines 7 and 12, and adjacent teeth in line 11 are considered a part of the plurality of teeth and further defining of the plurality of teeth, or if they are to be considered separate of the plurality of teeth. Based upon the disclosure of the instant application, Examiner will interpret the two adjacent teeth, the teeth, and adjacent teeth as being a part of and further defining of the plurality of teeth, and will interpret claim 1 as reading as:
“A method for assembling a first metal part with a second part made of a composite material comprising at least one matrix and fibers arranged inside the matrix,
characterized in that the method comprises at least:
a step of forming the first metal part, consisting of producing a plurality of teeth projection from a contact face of the first metal part, two adjacent teeth of the plurality of teeth being separated from each other by an interstitial space, each tooth of the plurality of teeth having an end protuberance; and
a step of pressing the second part against the first metal part,
in such a way that the fibers of the composite material can penetrate inside the interstitial space[[s]] defined between the two adjacent teeth of the plurality of teeth, and that the fibers are retained by the end protuberances of the plurality of teeth.
Claim 4 recites the limitation “characterized in that the first part comprises a plurality of teeth projecting from a base in connection with a contact face of the first part and comprising a free end, opposite the base, having an end protuberance”. It is unclear from the claim as to whether the first part, the plurality of teeth as a whole, or each tooth of the plurality of teeth comprises the “free end, opposite the base, having an end protuberance”. Based upon the disclosure of the instant application, Examiner will interpret this limitation as being directed to each tooth of the plurality of teeth having a free end, opposite the base, and having an end protuberance, and will interpret the limitation as reading as “characterized in that the first metal part comprises a plurality of teeth projecting from a base in connection with a contact face of the first metal part, and each tooth of the plurality of teeth comprising a free end, opposite the base, having an end protuberance”.
Claim 5 recites the limitation “characterized in that the tooth comprises at least one circumferential protuberance”. There is insufficient antecedent basis for the limitation “the tooth” within the claim. For the purpose of this action, Examiner will interpret the tooth as being “at least one tooth of the plurality of teeth”. Examiner will also interpret “the tooth” of dependent claims 6 and 7 as being “at least one tooth of the plurality of teeth”.
Claim 5 further recites that at least one tooth of the plurality of teeth comprises “at least one circumferential protuberance”. Claim 4 recites that at free end of each tooth of the plurality of teeth has an end protuberance. It is unclear if the circumferential protuberance is separate limitation or if it is intended to further define the end protuberance. Based upon the disclosure of the instant application, Examiner will interpret the at least one circumferential protuberance as being further limiting of the end protuberance, and will interpret claim 5 as reading as “characterized in that the end protuberance of at least one tooth of the plurality of teeth comprises at least one circumferential protuberance”. 
Claim 8 recites the limitation “two adjacent teeth”. It is unclear from the claim as to whether the two adjacent teeth are further defining of the plurality of teeth of claim 1, or if they intended to be a separate limitation. Based upon the disclosure of the instant application, Examiner will interpret the two adjacent teeth as being further defining of the plurality of teeth, and will interpret claim 8 as reading as “characterized in that two adjacent teeth of the plurality of teeth are separated from each other by an interstitial space”.
Claims 9 and 10 each recite the limitation “at the free end of the tooth”. There is insufficient antecedent basis for the limitation of “the tooth” within the claim. Further, it is unclear from the claim as to the tooth is intending to further limit the two adjacent teeth of the plurality of teeth, or if is intended to be a separate limitation. Based upon the disclosure of the instant application, Examiner will interpret the tooth as further limiting the two adjacent teeth of the plurality of teeth and will interpret the limitation as reading as “at the free end of each tooth of the two adjacent teeth of the plurality of teeth”.
Claim 13 recites the limitation “the tooth” within the claim. There is insufficient antecedent basis for the limitation “the tooth” within the claim. For the purpose of this action, Examiner will interpret the tooth as further defining the plurality of teeth of claim 4 and will interpret the claim as reading as “characterized in that at least one tooth of the plurality of teeth is extended by a point arranged at the free end of the at least one tooth of the plurality of teeth”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche et al. (US 2017/0217061; hereinafter Roche).
Regarding claim 1, Roche (Fig. 1-7) discloses a method for assembling a first metal part (120; [0050] states portion 122 of 120 is a steel disk) with a second part (110) made of a composite material comprising at least one matrix and fibers arranged in the matrix ([0048] states the second part is made of composite material with fiber reinforcement in a matrix of thermoplastic polymer),
characterized in that the method comprises at least:
a step of forming the first metal part (it can be seen in the figures first metal part 120 is formed), consisting in producing a plurality of teeth (324 in Fig. 3; [0048] states that contact face 123 of the first metal part comprises coupling forms, i.e. teeth; [0050] states that 324 is a type of pattern that may be used as a teeth; therefore the first metal part will comprise a plurality of 324 as teeth) projecting from a contact face (123) of the first metal part, two adjacent teeth being separated from each other by an interstitial space (see the arrangement of teeth in Fig. 7, depicting that there will be an interstitial space between two adjacent teeth of the teeth 324), the teeth having an end protuberance (325); and
a step of pressing the second part against the first metal part ([0012] states that the first metal part is stamped with the second part; i.e. the second part is pressed against the first metal part),
in such a way that the fibers of the composite material can penetrate inside the interstitial space defined between the two adjacent teeth of the plurality of teeth ([0030] states that the teeth, i.e. patterns 324, interact with the reinforcing fibers of the second part, meaning that the fibers of the composite material can penetrate inside of the interstitial space between the teeth), and that the fibers are retained by the end protuberances of the plurality of teeth (see Fig. 7; protuberance 325 will be able to retain fibers of the composite material).
Regarding claim 2, Roche further discloses wherein the assembly method further comprises:
a step of heating the second part that is performed before the pressing step ([0060] states the second part is heated prior to the pressing step); and/or
a cooling step that is performed after the pressing step ([0061] states the second part is cooled after the pressing step).
Regarding claim 3, Roche further discloses wherein the assembly method further comprises wherein that the cooling step is performed under pressure (being that the second part is cooled within the stamping die that performs the pressing step, as stated in [0061], the cooling step will be performed under the pressure that the stamping die exhibits on the second part).
Regarding claim 4, Roche (Fig. 1-7) discloses an assembly comprising a first metal part (120; [0050] states portion 122 of 120 is a steel disk) and a second part (110) made of a composite material comprising at least one matrix and fibers arranged inside the matrix ([0048] states the second part is made of composite material with fiber reinforcement in a matrix of thermoplastic polymer),
characterized in that the first metal part comprises a plurality of teeth ([0048] states that contact face 123 of the first metal part comprises coupling forms, i.e. teeth; [0050] states that 324 is a type of patter that may be used as the teeth; therefore the first metal part will comprise a plurality of 324 as teeth) projecting from a base in connection with a contact face (contact face 123; see base of teeth in Annotated Fig. 1 below) of the first part, and each tooth of the plurality of teeth comprising a free end, opposite the base, having an end protuberance (end protuberance 325 of the teeth can be seen to be at a free end of the teeth within the figures).

    PNG
    media_image1.png
    297
    405
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 5, Roche discloses wherein the end protuberance of at least one tooth of the plurality of teeth comprises at least one circumferential protuberance (end protuberance 325 of the teeth is spherical, meaning it has a circumference, making it a circumferential protuberance).
	Regarding claim 6, Roche discloses wherein the free end of the at least one tooth of the plurality of the teeth has a width that is greater than a width of a central part of the at least one tooth of the plurality of teeth (as can be seen in Annotated Fig. 2 below).

    PNG
    media_image2.png
    429
    395
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 7, Roche discloses wherein the width of the central part of the at least one tooth of the plurality of teeth is less than a width of the base of the at least one tooth of the plurality of teeth (as can be seen in Annotated Fig. 2).
Regarding claim 8, Roche discloses wherein two adjacent teeth of the plurality of teeth are separated from each other by an interstitial space (see Annotated Fig. 3 below depicting two adjacent teeth separated from each other by interstitial space).


    PNG
    media_image3.png
    341
    384
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 9, Roche discloses wherein the interstitial space has a minimum width at the free end of each tooth of the two adjacent teeth of the plurality of teeth (it can be seen in Annotated Fig. 4 below that the width of interstitial space between the free end of the teeth is at a minimum when compared to the width of interstitial space between the central part of the teeth).

    PNG
    media_image4.png
    396
    547
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 10, Roche discloses wherein the interstitial space has at least one contraction in width in a direction of extension of each tooth of the two adjacent teeth of the plurality of teeth (it can be seen in Annotated Fig. 4 that the width of interstitial space contracts between the free end of the teeth when viewing the direction of extension of the teeth).
	Regarding claim 11, Roche discloses wherein that the first metal part comprises a through opening (in Fig. 1-2, it can be seen that a mechanical interface 121 is a part of the first metal part 120 and within Fig. 2, the mechanical interface can be seen through an opening of portion 122 of 120; see Anntoated Fig. 5 below) and in that the plurality of teeth originate from an edge delimiting the through opening (being that portion 122 has a through opening, and that the plurality of teeth are on contact face 123 of portion 122, the plurality of teeth must therefore originate from an outer periphery of an edge that delimits the through opening).


    PNG
    media_image5.png
    648
    755
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 12, Roche discloses wherein that the plurality of teeth originate from a free end edge of the first metal part (see free end edge in Annotated Fig. 6 below; the plurality of teeth originate from an inner periphery of the free end edge as seen in Annotated Fig. 6).

    PNG
    media_image6.png
    286
    456
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 13, Roche discloses wherein that at least one tooth of the plurality of teeth is extended by a point arranged at the free end of the at least one tooth of the plurality of teeth (protuberance 325 of the teeth will extend from a point at the free end of the teeth; see Annotated Fig. 7 below).

    PNG
    media_image7.png
    330
    567
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 14, Roche discloses wherein that the first metal part and the second part are parts of an airplane seat ([0038] states the invention of Roche is for a seat of a vehicle; being that an airplane is a vehicle, the first metal part and second part are parts of an airplane seat).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678